       Case 1:21-cv-00054 Document 1 Filed on 04/16/21 in TXSD Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

LUCINNE VENEGAS, Individually and             §
On behalf of the Estate of CARLOS             §
JAVIER VENEGAS and on behalf of her           §
Minor Children, D.V., G.V., and M.V           §
      Plaintiffs                              §       CIVIL ACTION NO. 1:21-cv-54
                                              §
v.                                            §
                                              §
SPACE EXPLORATION                             §
TECHNOLOGIES CORPORATION                      §
And DOGLEG PARK, LLC                          §
     Defendants                               §

                                    NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COME       NOW,       Defendants      SPACE       EXPLORATION            TECHNOLOGIES

CORPORATION and DOGLEG PARK, LLC, and file this Notice of Removal, and in support

thereof would respectfully show this Court as follows:

                                      I. State Court Action

1.     This action, styled as Cause No. 2021-DCL-01562-H, Lucinne Venegas, Individually, on

Behalf of the Estate of Carlos Javier Venegas and on Behalf of her Minor Children, D. V, G. V,

and M V, was originally filed in the 444th Judicial District Court of Cameron County, Texas.

                                            II. Parties

2.     PlaintiffLucinne Venegas is an individual and resident of Cameron County, Texas, as are

her minor children.

3.     Defendant Space Exploration Technologies Corp. (hereinafter "SpaceX") is a foreign for-

profit corporation incorporated in the state of Delaware and with its principal place of business in

California.


                                                  1
        Case 1:21-cv-00054 Document 1 Filed on 04/16/21 in TXSD Page 2 of 6




4.      Defendant Dogleg Park, LLC (hereinafter "Dogleg Park") is a foreign for-profit limited

liability company organized under the laws of the State of Delaware and with its Principal Place

of Business in California.

                                          III. Jurisdiction

5.      This Court has jurisdiction over the subject matter of this civil action pursuant to 28

U.S.C.A. § 1332 because Plaintiffs allege that the amount in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and because it is between citizens of

different states (Texas on the one hand and California and Delaware on the other).

6.      Plaintiffs aver in their Original Petition in State Court that they are seeking in excess of

$1,000,000, so, the amount in controversy requirement is clearly met.

6.      For diversity jurisdiction purposes, "a corporation shall be deemed to be a citizen of any

State by which it has been incorporated and of the State where it has its principal place of

business." 28 U.S.C. § 1332(c)(l).

7.     Both Defendants are incorporated/organized in Delaware.

8.     In addition, both have their principal place of business in California. In Hertz Corp. v.

Friend, 559 U.S. 77, 92-93, 130 S. Ct. 1181, 175 L.Ed.2d 1029 (2010), the U.S. Supreme Court

unanimously endorsed the "nerve center" test for determining the state in which a corporate

entity has its principal place of business, explaining: "the phrase 'principal place of business'

refers to the place where the corporation's high-level officers direct, control, and coordinate the

corporation's activities," adding that "the 'nerve center' will typically be found at a corporation's

headquarters." Id.

9.     The Plaintiffs' bald assertions that both SpaceX and Dogleg Park have principal places of

business in Texas is incorrect under the "nerve center" approach.



                                                  2
           Case 1:21-cv-00054 Document 1 Filed on 04/16/21 in TXSD Page 3 of 6




    10.     SpaceX has facilities and significant operations in California, Texas, Florida, Washington

(state), and Washington, DC, but there can be no dispute that its headquarters and "nerve center"

are in Hawthorne. Aside from housing the largest number of the company's employees,

Hawthorne is where the majority of the company's senior leadership is based, and it is the center

of most company activities. For instance, the senior leaders and most professionals in finance

and accounting, human resources, sales, mission management (a critical function for launch

services providers like SpaceX), facilities, purchasing, and supply chain management are based

in Hawthorne. In addition, the bulk of the company's engineers-including most engineering

leadership-are in Hawthorne, as are most manufacturing operations and production leadership.

Conversely, the activities SpaceX conducts in Texas are (i) research and develop on SpaceX's

new launch vehicle called Starship (which is being done primarily in Boca Chica, Texas) and (ii)

rocket testing (which is done in McGregor, Texas). 1 Hawthorne is clearly the "nerve center" of

SpaceX, and certainly no other SpaceX location would come close to being the company's

"nerve center" in comparison to Hawthorne.

12.        Dogleg Park is a Delaware limited liability company wholly-owned by SpaceX with a

single Manager who is based in Hawthorne; a President who splits her time between Texas and

Hawthorne; and a Secretary who is the same person as the Manager and is based in Hawthorne.

By management resolution, the company expressly identified Hawthorne as its principal place of

business: "the principal executive office of the Company shall be at 1 Rocket Road, Hawthorne,

California 90250, in the County of Los Angeles, California." More practically, the entity was set

up simply to hold certain SpaceX real estate assets, and it and its holdings are managed as


1
    SpaceX manufactures the satellites and ground station equipment for Starlink, its satellite-based broad band
internet service, in Redmond, Washington; it performs launches from two launch pads in Cape Canaveral, Florida;
and some of its legal, government affairs, government sales personnel are based in Washington, DC.



                                                           3
        Case 1:21-cv-00054 Document 1 Filed on 04/16/21 in TXSD Page 4 of 6




SpaceX assets by the same people that manage SpaceX generally, meaning it shares the same

"nerve center" with SpaceX: Hawthorne, California.

 13.    In sum, both SpaceX and Dogleg Park are residents of both California and Delaware, but

not of Texas.

14.    As both the amount in controversy and diversity requirements are met, this Court has

jurisdiction over the subject matter of this civil action pursuant to 28 U.S.C.A. § 1332.

                                           IV. Timeliness

15.    Defendants' counsel received a copy of the Plaintiff's Original Petition via e-mail on

March 17th, 2021. Thirty days have not elapsed since Defendants were provided with a copy of

this document.

16.    There are no other Defendants in this matter.

17.    Pursuant to 28 U.S.C.A. § 1446, this Notice of Removal is timely and proper.

                                           V. Attachments

18.    Accompanying this Notice of Removal as collective Exhibit A are the following

documents:

       i.        An index of matters being filed;

       ii.       All executed process in the case;

       ui.       Pleadings asserting causes of action;

       iv.       Defendants' Original Answer

       v.        The docket sheet; and

       vi.       A list of all counsel ofrecord, including addresses, telephone numbers, and

                 parties represented.




                                                     4
       Case 1:21-cv-00054 Document 1 Filed on 04/16/21 in TXSD Page 5 of 6




                                   VI. Conditions Precedent

19.    Defendant has tendered the filing fee to the Clerk of the United States District Court for

the Southern District of Texas, Brownsville Division, along with the original Notice of Removal.

A copy of this Notice of Removal is also being filed in the 444th Judicial District Court of

Cameron County, Texas and all counsel ofrecord are being provided with complete copies.

       Accordingly, Defendant respectfully requests that the above action, now pending in the

444th Judicial District Court of Cameron County, Texas, be removed there from to this Court.

Defendant further requests any and all other relief to which they may be entitled.

                                                     Respectfully submitted,

                                                     ROERIG, OLIVEIRA & FISHER, LLP
                                                     10225 N. 1oth Street
                                                     McAllen, Texas 78504
                                                     Telephone: (956) 393-6300
                                                     Facsimile: (956) 386-1625




                                                     By: /s/ David G. Oliveira
                                                            DAVID G. OLIVEIRA
                                                            State Bar No. 15254675
                                                            FederallDNo.34165
                                                            RENE 0. OLIVEIRA, JR.
                                                            State Bar No. 24059132
                                                            FederallDNo.1005530

                                                     ATTORNEY   FOR    DEFENDANTS
                                                     SPACE            EXPLORATION
                                                     TECHNOLOGIES CORPORATION and
                                                     DOGLEG PARK, LLC




                                                5
       Case 1:21-cv-00054 Document 1 Filed on 04/16/21 in TXSD Page 6 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of April 2021 a true and correct copy of this Notice
of Removal has been forwarded to all counsel of record in accordance with the applicable rules
of procedure.

                                                            Isl David G. Oliveira
                                                            DAVID G. OLIVEIRA




                                                6
